Martin, J.,
delivered the opinion of the court.
The defendant, sued as maker of several promissory notes, did not deny his signature to either of them, but pleaded exceptions to the plaintiffs’ right to sue, havingforfeited their charter by suspending specie payments. He also propounded interrogatories to the plaintiffs to establish this fact, which . were excepted to by their counsel, and the exceptions sustained by the court. The defendant has no claim on this G0Urt, for relief on the merits.
. . . The decision of this court in the case of the Atchafalaya Bank vs. Dawson, 13 Louisiana Reports, 497, renders it unne- . x , cessary to examine whether the exceptions were correctly sustained or not: And whether the judge correctly refused 10 a<^m'1 evidence of the bank having suspended the payment of its notes in specie.
Our attention has been drawn to the refusal of the court (0 permit the defendant to file a supplemental answer, or plea in reconvention, seeking damages for injury done to his cha*27racier and credit. As there was no connection between this matter and that which was the object of the suit, the leave was, in our opinion, correctly denied him.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.